Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 10, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and placed her on probation for a period of 12 months with 25 hours of community service, unanimously affirmed, without costs.
There is no basis upon which to disturb the court’s credibility determinations. We conclude that, under the particular circumstances, the weight of the credible evidence supports the conclusion that appellant’s use of physical force against a store employee was for the purpose of retaining stolen property, and not solely intended to facilitate her escape (cf. People v Nixon, 156 AD2d 144 [1989], appeal dismissed 76 NY2d 870 [1990]).
We have considered and rejected appellant’s remaining contentions. Concur—Nardelli, J.P., Saxe, Williams and Friedman, JJ.